Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2021 has been entered.

Information Disclosure Statement
2.	The information disclosure statement(s) filed on 5/11/2021 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action.
	Various citations were NOT considered and have been marked with a strike-out line due to the following: missing publication dates.




Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Application is amended as follows:
Claim 1, Line 4:  Delete “to”
Claim 10, Line 9:  Replace second instance of “image” with “image,”
Claim 12, Line 10:  Replace second instance of “image” with “image,”
Claim 26, Line 10:  Replace second instance of “image” with “image,”

Allowable Subject Matter
4.	Claims 1-45 are allowed.

5.	The following is an Examiner’s statement for the reasons of allowance:

6.	Independent claims 1, 12, 16, 28, 36, 43 are directed towards methods and computing systems that include/perform the operations of at least “training a corruption mimicking model to model corruption of observed images, the method comprising: updating parameters of the corruption mimicking model by iteratively: generating modeled images by applying a generative model to latent vectors, the latent vectors representing points in an image space;  generating corrupted images by applying the 
	And “generating an uncorrupted target image corresponding to an observed target image, the method comprising iteratively performing until a termination criterion is satisfied: generating a modeled target image by applying a generative model to a target latent vector representing the uncorrupted target image, the generative model trained using training images;  generating a corrupted target image by applying a corruption mimicking model based on parameters to the modeled target image;  and adjusting the target latent vector based on differences between the corrupted target image and the observed target image wherein the last modeled target image generated represents the uncorrupted target image”, 
	And “training a corruption mimicking model to model corruption of observed images, the one or more computing systems comprising: one or more computer-readable storage mediums for storing computer-executable instructions for controlling the one or more computing systems to: update parameters of the corruption mimicking model based on differences between corrupted images and the observed images, the corrupted images generated by applying the corruption mimicking model with the parameters prior to updating to modeled images, the modeled images generated by 
	And “generating an uncorrupted image corresponding to an observed image that is corrupted, the method comprising: iteratively performing based on one or more parameters: generating a modeled image based on a representation of an uncorrupted image; generating a corrupted image from the modeled image; adjusting one or more parameters based on differences between the corrupted image and the observed image; and generating a new representation of the uncorrupted image”,
	And “generating uncorrupted images corresponding to observed images that are corrupted, the one or more computing systems comprising: one or more computer-readable storage mediums for storing computer- executable instructions for controlling the one or more computing systems to: apply a generator to representations of uncorrupted images to generate modeled images; apply a corruption mimicking component to the modeled images to generate corrupted images from the modeled images; and learn new representations of the uncorrupted images based on differences between the corrupted images and the observed images; and 9 77518-8107.US01/152429470.1Application No. 16/840,358Docket No.: 077518-8107.US01 one or more processors 
	And “generating uncorrupted images corresponding to observed images that are corrupted, the one or more computing systems comprising: one or more computer-readable storage mediums for storing computer- executable instructions for controlling the one or more computing systems to: apply a generator to representations of uncorrupted images to generate modeled images; train a corruption mimicking component that inputs the modeled images and outputs corrupted images by adjusting parameters of the corruption mimicking component based on differences between the corrupted images and the observed images the modeled images; and generate new representations of the uncorrupted images based on differences between the corrupted images output by the corruption mimicking component and the observed images; and one or more processors for executing the computer-executable instructions stored in the one or more computer-readable storage mediums.”
  	The cited and considered prior art, specifically Matsumura (US PGPub 2020/0380338) that discloses a neural network model including a plurality of hidden layers;  a latent space database for storing position information in a latent space in which first output vectors, which are output vectors of a predetermined hidden layer included in said neural network model, are embedded concerning input data used for learning of said neural network model;  and an inference control unit for making an inference using said neural network model and said latent space database;  wherein said inference control unit infers said input data based on a positional relationship between a second output vector, which is an output vector of said predetermined hidden 
	And Chaton (US PGPub 2020/0364842) that discloses processing images of material surfaces to identify defects on the imaged material surface, the method comprising: training a first neural network to generate reduced-defect versions of training images of material surfaces;  acquiring an image of a subject material surface;  inputting the acquired image to the first neural network to generate a reduced-defect version of the acquired image;  comparing the reduced-defect version of the acquired image with locations in the acquired image to identify respective differences between the reduced-defect version of the acquired image and the acquired image;  identifying defects on the subject material surface at the locations of the identified respective differences, 
	And Nakanishi (US PGPub 2020/0097772) that discloses a characteristic data acquiring unit which acquires characteristic data, which is data of a parameter indicating at least one of a physical characteristic and a visual characteristic of an object;  a first noise-added data creating unit which creates first noise-added data by adding predetermined first noise data to the characteristic data;  a model data acquiring unit which has a first model and a second model, and inputs output data of the first model to the second model and acquires second model data output from the second model in a case where the first noise-added data is input to the first model;  a teacher data acquiring unit which acquires teacher data corresponding to the characteristic data;  and a first learning unit which carries out first learning processing for learning a model 
	And Fang (US Patent 10970765) that discloses an image generative adversarial network trained to generate realistic images of items;  and a preference predictor network trained to determine visual preferences of individual users;  at least one processor;  and at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one processor, cause the system to: generate a first realistic synthesized image utilizing the image generative adversarial network based on a latent code identified from a plurality of latent codes;  determine a first preference prediction score for the first realistic synthesized image utilizing the preference predictor network based on visual latent user features of a user;  generate a second realistic synthesized image utilizing the image generative adversarial network that is customized for the user based on a modified latent code modified according to the first preference prediction score, wherein the preference predictor network generates a second preference prediction score for the second realistic synthesized image that is greater than the first preference prediction score;  and provide the second realistic synthesized image customized for the user to a client device associated with the user,
	And Chen (US PGPub 2015/0063685) that discloses an image distortion correction method, comprising steps of: (1) providing a standard picture and a target image, wherein the standard picture has plural standard points, and the target image has plural target points corresponding to the plural standard points;  (2) providing a position coordinate of each standard point and a first direction coordinate change 
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1, 12, 16, 28, 36, 43 are allowed.
	Claims 2-11, 13-15, 17-27, 29-35, 37-42, 43-45 are allowed for being dependent upon allowed base claims 1, 12, 16, 28, 36, and 43.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664